DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 7 of 11 through 11 of 11, filed 11/12/2021, with respect to Claims 1-8 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-8 has been withdrawn. 


Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, though Chen et al., (US 10,754,232) in further view of She et al., (US 2019/0257984 A1) disclose “a diffractive optical element (DOE) (33, Figure 1) comprising: a transparent non-conductive base (330, Figure 1); a transparent conductive layer (34 and 160, Figure 1) disposed on the transparent non-conductive base (see Figure 1);a second end (where 34 is connected to another one of the optical lenses 33, Figure 1) of the transparent conductive layer is electrically connected to a second terminal (column 3, lines 21-35) of the resistance monitor; wherein the resistance monitor constantly wherein the transparent conductive layer has a periodical pattern of thickness for diffracting light; wherein a first end of the transparent conductive layer is electrically connected to a first terminal of a resistance monitor, and a second end of the transparent conductive layer is electrically connected to a second terminal of the resistance monitor.”
With respect to claims 2-8, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 9, though Chen et al., discloses “a diffractive optical element (DOE) (33, Figure 1) comprising: a first part comprising: a first transparent non-conductive base (330, Figure 1); a first transparent conductive layer (34 and 160, Figure 1) disposed on the first transparent non-conductive base;” and She et al., disclose “a planar optical element (abstract) wherein the transparent conductive layer is made of conductive polymers (transparent conducting polymers, ¶[0112]);” Chen et al., in view of She et al., fails to teach or suggest the aforementioned combination further comprising “wherein the first transparent conductive layer has a periodical pattern of thickness for diffracting light; a second part comprising: a second transparent non-conductive base; a second transparent conductive layer disposed on the second transparent non-conductive base; wherein the second transparent conductive layer has a periodical pattern of thickness for diffracting light; spacers for separating the first part and the second part; wherein the first part and the second part are  positioned such that the first transparent conductive layer is facing the second transparent conductive layer; wherein a first end of the first transparent conductive layer is electrically connected to a first terminal of a capacitance monitor, and a second end of the second transparent conductive layer is electrically connected to a second terminal of the capacitance monitor; wherein the capacitance monitor constantly monitors a capacitance across the first transparent conductive layer and the second transparent conductive layer during an operation comprising diffracting a laser beam.”
With respect to claims 10-19, these claims depend on claim 9 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair et al., (WO2016161351A1) teach a conductive polymeric composition technology including customizing conductive compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
February 19, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872